Certification of question of doubt and importance by the District Court pursuant to G.L. 1956 (1969 Reenactment) §9-24-27, concerning the constitutionality of §11-3-1. The parties agree that in the light of the holdings in Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973) and Doe v. Bolton, 410 U.S. 179, 93 S.Ct. 739, 35 L.Ed.2d 201 (1973); there is no longer any doubt as to the constitutionality of an anti-abortion statute such as §11-3-1. Ordered that case be remanded to the District Court for further proceedings.